Citation Nr: 1339263	
Decision Date: 11/29/13    Archive Date: 12/13/13

DOCKET NO.  10-21 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of service connection for a left wrist disorder.  

2.  Whether new and material evidence has been received to reopen the claim of service connection for an upper back disorder.  

3.  Entitlement to service connection for rheumatoid arthritis.  

4.  Entitlement to service connection for an upper back disorder.  

5.  Entitlement to an increased disability evaluation for costovertebral syndrome, currently rated as 20 percent disabling.  

6.  Entitlement to an increased evaluation for left chondromalacia patella, currently rated as 10 percent disabling.  

7.  Entitlement to an increased disability evaluation for right chondromalacia patella, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, T.V., and C.R. 


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is also the appellant, had active service from August 1989 to May 1993.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

As it relates to the issue of service connection for an upper back condition, the Board notes that the RO initially addressed the issue on the basis of whether new and material evidence had been received.  The RO subsequently reopened the claim and addressed the issue on a de novo basis.  Regardless of the RO's actions, it has been held that the Board is under a legal duty in such a case to determine if there was new and material evidence received.  Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001).  Accordingly, the Board has phrased the issue as whether new and material evidence has been received to reopen the claim of service connection for an upper back disorder.

The Veteran appeared at a videoconference at the RO, with the undersigned Veterans Law Judge presiding in Washington, DC, in June 2013.  A transcript of the hearing is of record.  

The issues of entitlement to service connection for rheumatoid arthritis and an upper back disorder as well as the issues of increased evaluations for costovertebral syndrome, left chondromalacia patella, and right chondromalacia patella, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  At the time of the June 2013 videoconference hearing, the Veteran specifically withdrew the issue of entitlement to service connection for a left wrist disorder.

2.  The RO denied service connection for an upper back disorder in February 2008.  The Veteran was notified of this decision that same month and did not appeal. 

3.  Evidence received since the denial of service connection for an upper back disorder raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal by the Veteran, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for a left wrist disorder, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2012); 38 C.F.R. § 20.204 (2013).

2.  The February 2008 rating determination denying service connection for an upper back disorder became final.  38 U.S.C.A. § 7105 (c) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

3.  New and material evidence sufficient to reopen the claim of entitlement to service connection for an upper back disorder has been received.  38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2012); 38 C.F.R. § 3.156 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Left Wrist Issue

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn in writing or in testimony at a hearing.  38 C.F.R. § 20.204.  In this case, at the time of his June 2013 videoconference hearing, the Veteran withdrew the issue of whether new and material evidence had been received to reopen the claim of service connection for a left wrist disorder; hence, there remain no allegations of errors of fact or law for appellate consideration as it relates to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed without prejudice as it relates to this issue.

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008). 

The VCAA is not applicable where further assistance would not aid the appellant in substantiating his claim.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); see also VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).  In view of the Board's favorable decision on this claim, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for an upper back disorder, further assistance is not required to substantiate that element of the claim. 


New and Material- Upper Back

The Federal Circuit has held that a RO decision becomes final "only after the period for appeal has run," and that "[a]ny interim submissions before finality must be considered by the VA as part of the original claim."  Jennings v. Mansfield, 509 F.3d 1362, 1368 (Fed. Cir. 2007).  The United States Court of Appeals for Veterans Claims (Court) has also held, "If new and material evidence is received within one year after the date of mailing of an RO decision, it may be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period that prevents an initial determination from becoming final."  King v. Shinseki, 23 Vet. App. 464, 466-67 (2010).  When VA fails to consider new and material evidence submitted within the one-year appeal period pursuant to § 3.156(b), and that evidence establishes entitlement to the benefit sought, the underlying RO decision does not become final.  Young v. Shinseki, 22 Vet. App. 461, 466 (2009).

In a recent case, the Court noted that the assertion that RO decisions are necessarily final because a veteran fails to file a notice of disagreement "is incorrect."  See Buie v. Shinseki, 24 Vet. App. 242, 252 (2011) (remanding for the Board to consider the application of 38 C.F.R. § 3.156(b) and whether the regional office correctly viewed the statements in question "as new claims").  The Court explained that, when statements are received within one year of the rating decision, the Board's inquiry is not limited to whether those statements constitute notices of disagreement but whether those statements include the submission of new and material evidence under 38 C.F.R. § 3.156(b).  Id.  

Final decisions can be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, related to an unsubstantiated fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a).

The Court has elaborated that material evidence is: (1) evidence on an element where the claimant initially failed to submit any competent evidence; (2) evidence on an element where the previously submitted evidence was found to be insufficient; (3) evidence on an element where the appellant did not have to submit evidence until a decision of the Secretary determined that an evidentiary presumption had been rebutted; or (4) some combination or variation of the above three situations.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

In February 2008, the RO denied service connection for an upper back condition.  The RO observed that the Veteran had been treated for upper back pain in July 1992 and that a MRI showed no bony abnormalities. The RO also indicated that the Veteran received no further treatment in service.  The RO noted that the Veteran's back pain became more severe following an April 1997 automobile accident.  The RO indicated that VA outpatient treatment records showed that the Veteran reported upper back pain that radiated to the scapula.  The examiner observed that x-rays of the cervical spine taken in May 998 were interpreted as normal.  The RO further noted that the Veteran had current radiological findings of mild to moderate disk disease at C4-5 and C5-6, with a diagnosis of cervical multilevel discogenic and degenerative disease, moderate severity shown.  

The RO denied service connection noting that although the Veteran was treated in service for a back condition in 1992, this condition resolved with no complications or sequelae throughout the remainder of the Veteran's service.  The RO further indicated that while current VA examination showed complaints of upper back pain, with a diagnosis of cervical multilevel discogenic and degenerative disease, these reports failed to show that the symptomatology developed as a result of an in-service injury, event, or experience.  

The Veteran was notified of the February 2008 rating determination that same month and did not appeal nor was any additional evidence or argument received within the one year period following notification which would have allowed the claim to remain open.  Thus, the February 2008 rating determination became final. 

Evidence received subsequent to the February 2008 rating determination includes testimony from the Veteran as to the onset of his upper back/cervical spine problems.  Statements from numerous individuals noting that the Veteran had had back problems since his period of active service, along with duplicate copies of service treatment records demonstrating that the Veteran was treated for upper back pain numerous occasions throughout 1992 as opposed to one occasion were also added to the record.  At his hearing, the Veteran testified as to having had upper back problems in service.  A witness testified that the Veteran had had upper back problems since service.  

The newly received evidence relates to previously unestablished elements of the claim of a current disability and a link between the current disability and service, and provides a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) . Therefore, the Veteran's claim of service connection for an upper back/cervical spine disorder is reopened and will be addressed in the remand portion below.


ORDER

The appeal, as it relates to the issue of whether new and material evidence has been received to reopen the claim of service connection for a left wrist disorder, is dismissed.

New and material evidence having been received, the claim for service connection for an upper back disorder is reopened.


REMAND

Left and Right Knee Disorders and Costovertebral Syndrome

At the time of his June 2013 videoconference hearing, the Veteran testified that his costovertebral syndrome and left and right knee disorders had worsened since the time of the last VA examination.  VAOPGCPREC 11-95 (1995). The Veteran is competent to provide an opinion that his disability has worsened.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  Accordingly, the Board finds that a remand for additional VA examinations is required.  38 U.S.C.A. § 5103A(d) (West 2002).


Rheumatoid Arthritis

A review of the record reveals that the Veteran was seen with complaints of multiple joint pains while in service.  At one time, a diagnosis of myofascial pain syndrome was rendered.  In May 1996, the Veteran was seen for a rheumatology consult.  A history of multiple arthralgias was noted at that time.  The Veteran was referred for a rheumatology screen at that time.  The results of the testing are not available for review.  In April 2009, serological testing confirmed the presence of rheumatoid arthritis.  The Veteran has indicated that he has had arthralgia type pain since his period of service.  To date, the Veteran has not been afforded a VA examination to determine the nature and etiology of any rheumatoid arthritis and its relationship, if any, to his period of service.  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, 20 Vet. App. 79, 83  (2006).  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any rheumatoid arthritis, and its relationship, if any, to his period of active service.

Upper Back/Cervical Spine

As noted above, the Veteran was seen with complaints of upper back/neck pain on several occasions during service.  The Veteran has indicated that he has had upper back/neck problems since his period of active service.  The Veteran has been diagnosed as having cervical spine degenerative joint disease.  As the matter has been reopened, the Veteran should be afforded a VA examination to determine the nature and etiology of any current upper back/cervical spine disorder and its relationship, if any, to his period of service.  As noted above, the threshold for finding a link between current disability and service is low.  Based upon the above, the Veteran should be afforded a VA examination to assist in determining the etiology of any current upper back/cervical spine disorder, and its relationship, if any, to his period of active service.

The Veteran also reported that he continued to receive treatment for some of the claimed disabilities currently on appeal.  An attempt should be made to obtain those records.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any health care providers or treatment facilities who have provided treatment for costovertebral syndrome, upper back/cervical spine, or knee disorders and rheumatoid arthritis since April 2009.  Following receipt of the above names and addresses, along with written authorizations from the Veteran, obtain and associate with the record copies of all treatment records of the Veteran from those facilities/physicians identified by him.  If the Veteran identifies any VA treatment facilities, obtain copies of treatment records from these facilities and associate them with the record.

2.  Schedule the Veteran for VA orthopedic and neurological examinations to determine the symptoms and severity of his service-connected costovertebral syndrome and right and left knee disorders.  The claims file and all relevant medical records should be made available to the examiner(s) for review.  All tests and studies deemed necessary by the examiner(s) should be performed. 

As to the costovertebral syndrome, the examiner(s) should report the range of motion of the thoracolumbar spine in degrees and comment on the presence and extent of any painful motion, functional loss due to pain, excess fatigability, weakness, and additional disability during flare-ups.  The examiner(s) should report if there is evidence of ankylosis.  The examiner(s) should also describe the frequency and length of any incapacitating episodes (e.g., requiring bedrest) in the past year.  

The examiner(s) should note any nerves affected by paralysis, partial paralysis, neuralgia, or neuritis, and, for affected nerves, express an opinion as to the severity of such symptoms in terms of being slight, moderate, moderately severe, severe, or complete.  If there is no nerve involvement, the examiner(s) should so state.  Complete detailed rationale should be given for all opinions and conclusions expressed.

As for the right and left knees, the examiner(s) should report the ranges of knee motion in degrees.  The examiner(s) should also report whether the right or left knee disability is manifested by weakened movement, excess fatigability, incoordination, pain, of flare ups.  Such inquiry should not be limited to muscles or nerves.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, pain or flare-ups. 

The examiner should also report whether there is lateral instability or recurrent subluxation, and if present, the severity of such symptoms.

3.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of his rheumatoid arthritis.  The claims file and all other pertinent records should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any rheumatoid arthritis currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's rheumatoid arthritis, if diagnosed, had its onset in service or is otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.

4.  Schedule the Veteran for appropriate VA examination to determine the nature and etiology of any current upper back/cervical spine disorder.  The claims folder and all other pertinent records should be provided to the examiner for review.  All appropriate testing should be conducted.  The Veteran should be asked to provide a complete medical history, if possible.  The examiner should identify any current upper back/cervical spine disorder currently experienced by the Veteran.  Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his upper back/cervical spine disorder, the examiner is asked to opine whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any current upper back/cervical spine disorder, if diagnosed, had its onset in service or is otherwise related to his period of service.  Complete rationale must be provided for any opinions expressed.

5.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND. If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

6.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal. If any benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


